Case 8:19-cv-00423-WFJ-SPF Document 89 Filed 01/07/20 Page 1 of 1 PageID 995



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

                                     CLERK'S MINUTES


CASE NO.       8:19-cv-423-T-02SPF                DATE:      January 7, 2020

HONORABLE: Sean P. Flynn, U.S. Magistrate Judge

CHRISTOPHER PARIS et al                           Glen Shrayer
                                                  Attorney for Plaintiff
v.

WILLIAM LEVINSON et al                            Bruce Minnick
                                                  Attorney for Defendant

COURTROOM DEPUTY: Eric Calderon                   COURTROOM: 11 B

INTERPRETER / LANGUAGE: N/A

TIME: 10:06 – 10:23             TOTAL: 0:17        COURT RPTR: Digital

PROCEEDINGS: Show Cause Hearing

Plaintiff’s counsel Glen Shrayer and Defense attorney Bruce Minnick appeared via
telephone.

Defendant Daryl Guberman and Defendant Donald LaBelle did not appear in person or
telephonically.

Court directs plaintiff’s counsel to file a Notice informing the court of the selected
Mediator and the date and time mediation has been scheduled.

The Court will schedule a Show Cause Hearing after Mediation.

Court Order to follow.
